DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, 15/279,679, was filed on Sept. 29, 2016, and makes no claim of domestic benefit or foreign priority.  The effective filing date is after the AIA  date of March 16, 2013, and so the application is being examined under the “first inventor to file” provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 6, 2021 has been entered.
This Non-Final Office Action is in response to Applicant’s communication of Jan. 6, 2021.
Claims 1-4, 6-13, 15-22, 24-27 and 29 are pending, of which claims 1, 10, and 19 are independent. 
Independent claims 1, 10, and 19 have been amended. Also, dependent claim 28 has been cancelled. Claims 5, 14, and 23 were previously cancelled.
All pending claims have been examined on the merits. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-13, 15-22, 24-27, and 29 are rejected under 35 U.S.C. § 103 as being unpatentable over US 2009/0173783 A1 to Fomitchev (“Fomitchev”, Filed Jan. 04, 2008, Published on Jul. 9, 2009) in view of US 2005/0149544 A1 to Bishop et al. (“Bishop”, Published on Jul. 7, 2005), and further in view of Wikipedia “Web API” (“Web API”, published Sept. 19, 2016).
In regards to claim 1,  Bishop discloses: 
1. (currently amended) An automatic billing and cardholder profile updater (ABCPU) computing device comprising a processor and a memory in communication with the processor, 

the ABCPU computing device in communication with 

(See Fomitchev, Fig. 1, “a processing facilitator account update software module 130” and. para. [0029]: “More specifically, the processing facilitator 108 includes at least one computer device 200 (FIG. 2), such as at least one server, which includes a processing facilitator account update software module 130 for receiving current and new financial presentation device information from the issuing financial institution 102, and executing one or more programs to perform information searches and data retrieval from one or more data storage devices. The data storage devices include a transactional database 120 and an account update database 132, as discussed below in further detail.”)

(See Fomitchev, Fig. 1, “the computer device 200”, para. [0030]: “Referring now to FIG. 2, the computer device 200 can be one or more servers that centrally manage the receipt of new card information from the issuers 102 and execute programs to perform database searches to query for new expiration dates of the credit/debit cards.”)

(i) a plurality of issuers of a plurality of payment accounts, 

(See Fomitchev, Fig. 1, “issuer 102” and. para. [0024]: “An exemplary block diagram of the above-described data retrieval system 100 is shown in FIG. 1. The data retrieval system 100 includes at least one issuer bank 102, at least one acquirer bank 104, at least one merchant 106, and a processing facilitator 108. Each issuer bank 102 is a financial institution (e.g., bank) or other organization that issues the mobile financial presentation devices (e.g., credit/debit card) 112 to the cardholders 110, who are the owners of the cards 112 used to purchase the goods/services.)”)

The Examiner interprets the “plurality of issuers” as being a mere duplication of parts.

(ii) a plurality of merchants, 

(See Fomitchev, Fig. 1, “merchant 106” and. para. [0024]: “An exemplary block diagram of the above-described data retrieval system 100 is shown in FIG. 1. The data retrieval system 100 includes at least one issuer bank 102, at least one acquirer bank 104, at least one merchant 106, and a processing facilitator 108. Each issuer bank 102 is a financial institution (e.g., bank) or other organization that issues the mobile financial presentation devices (e.g., credit/debit card) 112 to the cardholders 110, who are the owners of the cards 112 used to purchase the goods/services.)”)

The Examiner interprets the “plurality of merchants” as being a mere duplication of parts.

(iii) a plurality of acquirers, and 

(See Fomitchev, Fig. 1, “acquirer 104” and. para. [0024]: “An exemplary block diagram of the above-described data retrieval system 100 is shown in FIG. 1. The data retrieval system 100 includes at least one issuer bank 102, at least one acquirer bank 104, at least one merchant 106, and a processing facilitator 108. Each issuer bank 102 is a financial institution (e.g., bank) or other organization that issues the mobile financial presentation devices (e.g., credit/debit card) 112 to the cardholders 110, who are the owners of the cards 112 used to purchase the goods/services.)”)

The Examiner interprets the “plurality of acquirers” as being a mere duplication of parts.

(iv) a billing database over a first network, 

(See Fomitchev, Fig. 1, “one or more transactional data storage warehouses or transactional databases 120” and. para. [0036]: “Referring again to FIG. 1, the processing facilitator 108 also stores daily financial presentation device transactional information received from the merchant's acquiring institutions 104. The raw data from the transactional information is filtered and stored in one or more transactional data storage warehouses or transactional databases 120. In one embodiment, the data storage warehouses 120 include a relational database 122 and a non-relational database 124. In this embodiment, portions of the raw transactional data can be duplicated and/or stored separately on the relational database 122 and/or the non-relational database 124.”)

wherein the first network is the Internet 

(See Fomitchev, Fig. 1, and para. [0020]: “According to the present invention, a data retrieval system includes an account updater (IAU) module, which is a software program that enables the exchange of updated account information electronically among participating issuers, acquirers, and merchants that process transactions using account information they keep on file. These merchants include recurring bill payment providers, subscription services, Internet “one-click” merchants, and preferred customer programs such as travel and entertainment “gold clubs.””)

(See Fomitchev, Fig. 1, and para. [0025]: “When a purchase is made, the cardholder 110 agrees to pay the card issuer 102. The cardholder 110 indicates their consent to pay, by signing a receipt with a record of the card details and indicating the amount to be paid or by entering a Personal identification number (PIN). Also, many merchants 106 accept verbal authorizations via telephone and electronic authorization using the Internet, known as a card not present (CNP) transaction.”)

and wherein the billing database receives current billing data associated with the plurality of payment accounts from the plurality of issuers of the plurality of payment accounts 

(See Fomitchev, Fig. 1, “one or more transactional data storage warehouses or transactional databases 120” and. para. [0036]: “Referring again to FIG. 1, the processing facilitator 108 also stores daily financial presentation device transactional information received from the merchant's acquiring institutions 104. The raw data from the transactional information is filtered and stored in one or more transactional data storage warehouses or transactional databases 120. In one embodiment, the data storage warehouses 120 include a relational database 122 and a non-relational database 124. In this embodiment, portions of the raw transactional data can be duplicated and/or stored separately on the relational database 122 and/or the non-relational database 124.”)

and stores the current billing data based on account identifiers of the plurality of payment accounts, and

(See Fomitchev, Fig. 1, “a transactional database 120” and “an account update database 132” and. para. [0029]: “More specifically, the processing facilitator 108 includes at least one computer device 200 (FIG. 2), such as at least one server, which includes a processing facilitator account update software module 130 for receiving current and new financial presentation device information from the issuing financial institution 102, and executing one or more programs to perform information searches and data retrieval from one or more data storage devices. The data storage devices include a transactional database 120 and an account update database 132, as discussed below in further detail.”)

(See Fomitchev, Fig. 1, “an account update database 132” and. para. [0034]: “The data storage 214 includes the account update database 132 that can store the new card information provided from the issuer 102, reports that are generated by the IAU 130, lists of account identifiers to be searched for expiration dates in accordance with the present invention, among other information. The account update database 132 can be provided internally (as shown in FIG. 2) or externally (as shown in FIG. 1) to the computer device 200.”)

the ABCPU computing device further in communication with a card profile database over a second network,

(See Fomitchev, Fig. 1, “a processing facilitator account update software module 130” and. para. [0029]: “More specifically, the processing facilitator 108 includes at least one computer device 200 (FIG. 2), such as at least one server, which includes a processing facilitator account update software module 130 for receiving current and new financial presentation device information from the issuing financial institution 102, and executing one or more programs to perform information searches and data retrieval from one or more data storage devices. The data storage devices include a transactional database 120 and an account update database 132, as discussed below in further detail.”)

(See Fomitchev, Fig. 1, “the computer device 200”, para. [0030]: “Referring now to FIG. 2, the computer device 200 can be one or more servers that centrally manage the receipt of new card information from the issuers 102 and execute programs to perform database searches to query for new expiration dates of the credit/debit cards.”)

Fomitchev’s, Fig. 1 shows an arrow connecting “the computer device 200” to “Issuer 102”, another arrow connecting “the computer device 200” to “Acquirer 104 / Merchant 106” and other arrows connecting “the computer device 200” to “relational database / Operational data store 122” and to “Account update database 132”. 


wherein the second network is a closed payment processing network, 

(See Fomitchev, Fig. 1, “The processing facilitator 108”, para. [0024]: “An exemplary block diagram of the above-described data retrieval system 100 is shown in FIG. 1. The data retrieval system 100 includes at least one issuer bank 102, at least one acquirer bank 104, at least one merchant 106, and a processing facilitator 108. Each issuer bank 102 is a financial institution (e.g., bank) or other organization that issues the mobile financial presentation devices (e.g., credit/debit card) 112 to the cardholders 110, who are the owners of the cards 112 used to purchase the goods/services. Each merchant 106 is a business accepting financial presentation device payments for products or services sold to the cardholder 110. Each acquirer 104 is a financial institution (e.g., bank) or other organization that provides card processing services to the merchant 106. The processing facilitator 108 is a network such as VISA® or MASTERCARD® (and others) that acts as a gateway between the acquirer 104 and issuer 106 for authorizing and funding transactions.”)

wherein the card profile database is populated by a payment processor of the payment processing network with the card profile data and 

(See Fomitchev, Fig. 1, “the relational database 122”, para. [0037]: “In particular, the relational database 122 can be an operational data store (ODS), which is a database designed to integrate data from multiple sources to facilitate very quick operations, analysis and reporting. The relational database 122 includes transactional information associated with the purchase of goods/services by a consumer using a financial presentation device, such as a credit/debit card. The transactional information can include account identifier, transaction date, merchant name, transaction amount, transaction process fee, and the like. However, in the embodiment shown, the transactional information stored in the relational database 122 does not include the expiration date of the financial presentation device used to conduct the transaction. The relational database 122 includes a high level of indexing to permit quick access to the various fields forming the database records.”)

(See Fomitchev, Fig. 1, “the relational database 122”, para. [0038]: “In one embodiment, the relational database 122 includes indexing on account identifiers and on transaction dates. The relational database 122 can be used, for example, to quickly search and retrieve transaction information by using a specific account identifier and transaction dates.”)

stores respective card profile data associated with the plurality of payment accounts and collected by the payment processor from messages transmitted over the second network in connection with historical transactions for each respective payment account 
wherein the card profile data is indexed according to a respective account identifier, and 

(See Fomitchev, Fig. 1, “the relational database 122”, para. [0037]: “In particular, the relational database 122 can be an operational data store (ODS), which is a database designed to integrate data from multiple sources to facilitate very quick operations, analysis and reporting. The relational database 122 includes transactional information associated with the purchase of goods/services by a consumer using The transactional information can include account identifier, transaction date, merchant name, transaction amount, transaction process fee, and the like. However, in the embodiment shown, the transactional information stored in the relational database 122 does not include the expiration date of the financial presentation device used to conduct the transaction. The relational database 122 includes a high level of indexing to permit quick access to the various fields forming the database records.”)

wherein the card profile database is inaccessible to the plurality of merchants over the second network,

The Examiner notes that in Fomitchev, Fig. 1, there is no direct links between “Merchant 106” and “the relational database 122”. Instead, “the computer device 200” acts as an intermediary.  Therefore, the Examiner interprets that Fomitchev’s “the relational database 122” is “inaccessible” (as claimed) to “Merchant 106”.

wherein the processor is programmed to:

receive, over the first network, an update request associated with a candidate payment account registered for account-on-file payment transactions, wherein the update request includes an account identifier of the candidate payment account,

(See Fomitchev, Fig. 1, “account update database 132”, para. [0034]: The data storage 214 includes the account update database 132 that can store the new card information provided from the issuer 102, reports that are generated by the IAU 130, lists of account identifiers to be searched for expiration dates in accordance with the present invention, among other information. The account update database 132 can be provided internally (as shown in FIG. 2) or externally (as shown in FIG. 1) to the computer device 200.”)

access, over the first network, the billing database to retrieve current billing data associated with the candidate payment account, wherein the current billing data includes at least one of an updated primary account number (PAN) and an updated expiry date associated with the candidate payment account,

(See Fomitchev, Fig. 1, “account update database 132”, para. [0048]: “At step 304, the account update module 130 queries the account update database 132 to identify a new expiration date associated with a newly issued financial presentation device, which replaces the existing financial presentation device identified by the received account identifier. In particular, once a merchant (or acquiring agent) sends a request to obtain a new expiration date of a newly issued financial presentation device 112, the IAU 130 searches the account update database 132, based on the merchant requested account identifier, for the new expiration date associated with the newly issued financial presentation device.”)

(See Fomitchev, Fig. 1, “account update database 132”, para. [0049]: “In one embodiment, the database 132 also stores an activation flag that is set to “true” if the request for new expiration date has been made previously and the IAU 130 has already determined that the presentation device 112 with the new expiration date has already been activated. In that case, the IAU 130 skips steps 306-308 and executes step 310.”)

generate a card profile query configured to request and retrieve the card profile data associated with the candidate payment account from the card profile database, wherein the card profile query includes the account identifier of the candidate payment account, 

(See Fomitchev, Fig. 1, “account update database 132”, para. [0048]: “At step 304, the account update module 130 queries the account update database 132 to identify a new expiration date associated with a newly issued financial presentation device, which replaces the existing financial presentation device identified by the received account identifier. In particular, once a merchant (or acquiring agent) sends a request to obtain a new expiration date of a newly issued financial presentation device 112, the IAU 130 searches the account update database 132, based on the merchant requested account identifier, for the new expiration date associated with the newly issued financial presentation device.”)

and wherein the received card profile data is formatted in a second format according to specific protocols associated with the payment processing network;

(See Fomitchev, Fig. 1, “account update database 132”, para. [0048]: “At step 304, the account update module 130 queries the account update database 132 to identify a new expiration date associated with a newly issued financial presentation device, which replaces the existing financial presentation device identified by the received account identifier. In particular, once a merchant (or acquiring agent) sends a request to obtain a new expiration date of a newly issued financial presentation device 112, the IAU 130 searches the account update database 132, based on the merchant requested account identifier, for the new expiration date associated with the newly issued financial presentation device.”)

The Examiner interprets that the card profile data in the “second format” inherently must be formatted to be specifically compatible with Fomitchev’s IAU 130 search function and with Fomitchev’s account update database 132.

transmit the generated card profile query over the second network to the card profile database, 

(See Fomitchev, Fig. 1, “account update database 132”, para. [0048]: “At step 304, the account update module 130 queries the account update database 132 to identify a new expiration date associated with a newly issued financial presentation device, which replaces the existing financial presentation device identified by the received account identifier. In particular, once a merchant (or acquiring agent) sends a request to obtain a new expiration date of a newly issued financial presentation device 112, the IAU 130 searches the account update database 132, based on the merchant requested account identifier, for the new expiration date associated with the newly issued financial presentation device.”)

receive, in response to the card profile query, the card profile data associated with the candidate payment account, from the card profile database over the second network;

(See Fomitchev, Fig. 1, “the relational database 122”, para. [0056]: “In that case, a first search is conducted on the relational database 122, to obtain transaction dates from transaction history data associated with the account identifier over a predetermined time period (e.g., the most recent 90 days). 

	re-format the card profile data into the first format;

(See Fomitchev, Fig. 1, “the relational database 122”, para. [0056]: “In that case, a first search is conducted on the relational database 122, to obtain transaction dates from transaction history data associated with the account identifier over a predetermined time period (e.g., the most recent 90 days). Then, a second search is conducted on the non-relational database 124 to obtain expiration dates by using the transaction dates obtained in the previous step as will be described in more detail below.”) 


The Examiner interprets that the data obtained from the database(s) must be translated into a format acceptable by the merchant’s computer.

combine the received updated billing data and the retrieved card profile data into a single message to generate an enhanced update response including the retrieved current billing data and received card profile data in the first format; and

(See Fomitchev, Fig. 1, “the relational database 122”, para. [0056]: “In that case, a first search is conducted on the relational database 122, to obtain transaction dates from transaction history data associated with the account identifier over a predetermined time period (e.g., the most recent 90 days). Then, a second search is conducted on the non-relational database 124 to obtain expiration dates by using the transaction dates obtained in the previous step as will be described in more detail below.”) 

transmit the enhanced update response, over the first network, to at least one of an acquirer of the plurality of acquirers and a merchant of the plurality of merchants associated with the update request, 

(See Fomitchev, Fig. 1, “the relational database 122”, para. [0062]: “As shown in the flow diagram of FIG. 4, for each account identifier, a search on the second database 124 is conducted by using the transaction dates identified from the first database 122, and then searching the second database 124 based on the same account identifier and the transaction dates. Accordingly, the first database 122 is used to narrow the search down to a specific date for subsequently conducting the search for an expiration date on the second database 124.”)

(See Fomitchev, Fig. 1, “the relational database 122”, para. [0063]: “Accordingly, the present invention helps merchants update their account-on-file information, and provides an automated, dedicated, and secure clearinghouse for easy access to this information. The IAU 130 also makes changes to cardholder account information available to the merchants 106 in a timely (real-time or in batches), efficient, and cost-effective manner.”)

wherein the updated billing data of the transmitted enhanced update response enables the merchant to update locally stored billing data for the candidate account with the updated billing data for use in processing future account-on-file transactions, and 

(See Fomitchev, para. [0022]: “Either directly or through their acquirers, the merchants can submit inquiries regarding accounts with which they have ongoing relationships. The IAU processes 

(See Fomitchev, para. [0062]: “As shown in the flow diagram of FIG. 4, for each account identifier, a search on the second database 124 is conducted by using the transaction dates identified from the first database 122, and then searching the second database 124 based on the same account identifier and the transaction dates. Accordingly, the first database 122 is used to narrow the search down to a specific date for subsequently conducting the search for an expiration date on the second database 124.”)

(See Fomitchev, para. [0063]: “Accordingly, the present invention helps merchants update their account-on-file information, and provides an automated, dedicated, and secure clearinghouse for easy access to this information. The IAU 130 also makes changes to cardholder account information available to the merchants 106 in a timely (real-time or in batches), efficient, and cost-effective manner.”)

wherein the card profile data of the transmitted enhanced update response enables the merchant to provide additional value added services to a cardholder of the candidate account.

(See Fomitchev, para. [0063]: “Accordingly, the present invention helps merchants update their account-on-file information, and provides an automated, dedicated, and secure clearinghouse for easy access to this information. The IAU 130 also makes changes to cardholder account information available to the merchants 106 in a timely (real-time or in batches), efficient, and cost-effective manner.”)

However, while Fomitchev discloses in para. [0025] that “Also, many merchants 106 accept verbal authorizations via telephone and electronic authorization using the Internet, known as a card not present (CNP) transaction”, under a conservative reading of Fomitchev, it fails to disclose the following features, which are disclosed by Bishop:
and wherein the retrieved current billing data is formatted in a first format  …;

(See Bishop, para. [0036]: “Merchant system 102 may also include application software configured to communicate over network 106 with server 110, for example, a world wide web (WWW) browser or any other communication software. In an exemplary embodiment, merchant system 102 includes a conventional Internet browser application that operates in accordance with HTML and HTTP protocols such as Netscape Navigator (available from the Netscape Corporation of Mountain View, Calif.) or Microsoft Internet Explorer (available from the Microsoft Corporation of Redmond, Wash.).”)

Therefore, Bishop discloses that the billing data inherently must be formatted in an “HTML and HTTP protocols” compatible format, because the data is transmitted over the internet, and more specifically by using HTML and HTTP.

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to modify the teachings of Fomitchev with those of Bishop, because both references are directed to the art of credit card transactions using the Internet.  .
Fomitchev and Bishop are directed to the art of credit card transactions using the Internet, under a conservative reading of Fomitchev and Bishop, they both fail to expressly disclose the use of “web-based API calls”, which are disclosed by the Wikipedia entry on “Web API”:

and wherein the retrieved current billing data is formatted in a first format associated with web-based API calls;

(See the Wikipedia entry on “Web API”: “A server-side web API is a programmatic interface consisting of one or more publicly exposed endpoints to a defined request–response message system, typically expressed in JSON or XML, which is exposed via the web—most commonly by means of an HTTP-based web server. Mashups are web applications which combine the use of multiple server-side web APIs.”)

It would have been obvious to a person having ordinary skill in the art (PHOSITA), at the effective filing date of the Application, to modify the teachings of Fomitchev and Bishop with those of the Wikipedia entry on “Web API”, because Fomitchev and Bishop are directed to the art of credit card transactions executed by using the Internet, and both Bishop and the Wikipedia entry on “Web API” disclose the use of hypertext languages (HTML, XML), in combination with HTTP-based web servers, to create web-based applications.

In regards to claim 2,  Bishop discloses: 
2.    (original) The ABCPU computing device in accordance with Claim 1, wherein the card profile data includes at least one of fraud history, a loyalty customer profile, a chargeback history, historical transaction data, a customer loyalty profile, a spending behavior, location information, and cardholder information associated with the candidate payment account.

(See Bishop, e.g. Table 1, between para. [0046] and [0047].  Entries such as “Deny Confiscate Card” and “Cancelled” correspond to the claimed “cardholder information associated with the candidate payment account”)

(See Bishop, e.g. para. [0064]: “As shown in FIG. 8, where a credit card provider has altered a credit card customer's information (e.g., card status, card number or expiration date), the provider may generate a file containing the altered credit card information (step 802). The server 110 may then generate a transaction code for use by the server 110 and/or by the merchant in updating the customer information stored in the merchant's billing database location (step 804). The server 110 may then append the customer information and related transaction code to the maintenance file which may be downloaded to the merchant system 102 (step 806). Upon downloading the maintenance file, the merchant may perform a sequence of steps designed to insure that the merchant's recurrent billing customer database is updated in accordance with the information contained on the periodic maintenance report (step 806).”) 


In regards to claim 3,  Bishop discloses: 
3.    (previously presented) The ABCPU computing device in accordance with Claim 1, wherein the processor is further programmed to:

compare the current billing data associated with the candidate payment account retrieved from the billing database to a merchant billing data record associated with previous  update requests; and
determine whether the current billing data for the candidate payment account has been updated since the previous update requests.

(See Bishop, e.g. para. [0064]: “As shown in FIG. 8, where a credit card provider has altered a credit card customer's information (e.g., card status, card number or expiration date), the provider may generate a file containing the altered credit card information (step 802). The server 110 may then generate a transaction code for use by the server 110 and/or by the merchant in updating the customer information stored in the merchant's billing database location (step 804). The server 110 may then append the customer information and related transaction code to the maintenance file which may be downloaded to the merchant system 102 (step 806). Upon downloading the maintenance file, the merchant may perform a sequence of steps designed to insure that the merchant's recurrent billing customer database is updated in accordance with the information contained on the periodic maintenance report (step 806).”) 

In regards to claim 4,  Rosano_3 discloses: 
4.    (previously presented) The ABCPU computing device in accordance with Claim 1, wherein the processor is further configured to include at least a portion of the retrieved current billing data in the generated card profile query, before transmitting the card profile query to the card profile database.

(See Bishop, e.g. para. [0012]: “In accordance with one aspect of the invention, an update system is provided wherein a file containing information pertaining to customers enrolled in a merchant's recurring billing program is stored in a predetermined location on a credit card or RF payment device provider's database. The customer file is managed, updated and maintained by the provider. The provider is further able to update the customer information stored in the customer file in response to actions taken by the provider which alter the customer credit card information or privilege status. The provider is then able to provide updated credit card information or status to the merchant for use in updating a corresponding merchant customer database for transactions by the customer involving RF payment devices. In accordance with this invention, the updated credit card or RF payment device information or status may be provided to the merchant on a fixed periodic basis (e.g., daily, weekly, monthly, etc.) or upon request by the merchant.”) 

(See Bishop, e.g. para. [0013]: “In accordance with another aspect of the invention, an update system is provided wherein a merchant may update the customer information stored on a merchant system database and further have the updated information checked against an existing provider customer database. In response to actions taken by the merchant to alter the customer credit card or RF payment device information, the provider is then able confirm the merchant's changes and update a 

Claim 5 has been cancelled.
In regards to claim 6, Bishop discloses: 
6.    (previously presented) The ABCPU computing device in accordance with Claim 1, wherein the processor is further programmed to transmit the card profile query to the payment processor to cause the payment processor to 

	(i) retrieve the card profile data associated with the candidate payment account from the card profile database and 
	(ii) transmit the retrieved card profile data to the ABCPU computing device.

(See Bishop, e.g. para. [0012]: “In accordance with one aspect of the invention, an update system is provided wherein a file containing information pertaining to customers enrolled in a merchant's recurring billing program is stored in a predetermined location on a credit card or RF payment device provider's database. The customer file is managed, updated and maintained by the provider. The provider is further able to update the customer information stored in the customer file in response to actions taken by the provider which alter the customer credit card information or privilege status. The provider is then able to provide updated credit card information or status to the merchant for use in updating a corresponding merchant customer database for transactions by the customer involving RF payment devices. In accordance with this invention, the updated credit card or RF payment device information or status may be provided to the merchant on a fixed periodic basis (e.g., daily, weekly, monthly, etc.) or upon request by the merchant.”) 

In regards to claim 7,  Bishop discloses: 
7.    (previously presented) The ABCPU computing device in accordance with Claim 1, wherein the processor is further programmed to:
	detect whether at least one of the merchant and the acquirer associated with the update request is registered for an ABCPU service; and
generate the card profile query in response to the detection.

(See Bishop, e.g. para. [0012]: “In accordance with one aspect of the invention, an update system is provided wherein a file containing information pertaining to customers enrolled in a merchant's recurring billing program is stored in a predetermined location on a credit card or RF payment device provider's database. The customer file is managed, updated and maintained by the provider. The provider is further able to update the customer information stored in the customer file in response to actions taken by the provider which alter the customer credit card information or privilege status. The provider is then able to provide updated credit card information or status to the merchant for use in updating a corresponding merchant customer database for transactions by the customer involving RF payment devices. In accordance with this invention, the updated credit card or RF payment device information or status may be provided to the merchant on a fixed periodic basis (e.g., daily, weekly, monthly, etc.) or upon request by the merchant.”) 

provide [data] to the merchant on a fixed periodic basis” is “detect[ing] whether at least one of the merchant and the acquirer associated with the update request”.

In regards to claim 8,  Bishop discloses: 
8.    (previously presented)  The ABCPU computing device in accordance with Claim 7, wherein the processor is further programmed to detect whether at least one of the merchant and the acquirer associated with the update request is registered for the ABCPU service, by performing a lookup of a list of registered users of the ABCPU service stored in the memory.

(See Bishop, e.g. para. [0012]: “In accordance with one aspect of the invention, an update system is provided wherein a file containing information pertaining to customers enrolled in a merchant's recurring billing program is stored in a predetermined location on a credit card or RF payment device provider's database. The customer file is managed, updated and maintained by the provider. The provider is further able to update the customer information stored in the customer file in response to actions taken by the provider which alter the customer credit card information or privilege status. The provider is then able to provide updated credit card information or status to the merchant for use in updating a corresponding merchant customer database for transactions by the customer involving RF payment devices. In accordance with this invention, the updated credit card or RF payment device information or status may be provided to the merchant on a fixed periodic basis (e.g., daily, weekly, monthly, etc.) or upon request by the merchant.”) 

Given this disclosure, it is inherent that the only way to “provide [data] to the merchant on a fixed periodic basis” is “by performing a lookup of a list of registered users”.


In regards to claim 9,  Bishop discloses: 
9.    (previously presented)  The ABCPU computing device in accordance with Claim 7, wherein the processor is further programmed to detect whether at least one of the merchant and the acquirer associated with the update request is registered for the ABCPU service, by determining whether the update request was received over a communication channel associated with the ABCPU service.

(See Bishop, e.g. para. [0012]: “In accordance with one aspect of the invention, an update system is provided wherein a file containing information pertaining to customers enrolled in a merchant's recurring billing program is stored in a predetermined location on a credit card or RF payment device provider's database. The customer file is managed, updated and maintained by the provider. The provider is further able to update the customer information stored in the customer file in response to actions taken by the provider which alter the customer credit card information or privilege status. The provider is then able to provide updated credit card information or status to the merchant for use in updating a corresponding merchant customer database for transactions by the customer involving RF payment devices. In accordance with this invention, the updated credit card or RF payment device information or status may be provided to the merchant on a fixed periodic basis (e.g., daily, weekly, monthly, etc.) or upon request by the merchant.”) 

provide [data] to the merchant on a fixed periodic basis” is “detect whether … the merchant … associated with the update request is registered for the ABCPU service”, and “over a communication channel associated with the ABCPU service” corresponds to the internet.

In regards to claims 10-13 and 15-18, they are method claims that correspond to device claims 1-4 and 6-9.  Claims 19-22 and 24-27 are media claims that correspond to device claims 1-4 and 6-9.  These two sets of claims are respectively rejected on the same prior art grounds as claims 1-4 and 6-9. 
In regards to claim 28, it is cancelled. 
In regards to claim 29, Bishop discloses:
29.    (currently amended) The ABCPU computing device in accordance with Claim 1, …
wherein the enhanced update response includes the card profile data including at least one of fraud history and compromised account alerts for the candidate payment account, and

(See Bishop, e.g. para. [0045]: “In order to assist the merchant in determining which files are accepted and which files are rejected, the credit card provider's server 110 generates an Authorization Response Message (also called a “Summary Report”) containing the decision codes appended to each customer account operated on by the server 110 (step 208). The Authorization Response Message may contain a numerical tally of the number of customer accounts which are deemed valid and which are rejected (steps 314 and 318). In one embodiment, the number of rejected files may be placed in a rejected records file and included in the Summary Report provided to the merchant. In another embodiment the rejected Records file may be provided to merchant independently of the Summary Report.”)

wherein the additional value added services provided include fraud prevention techniques, and 

(See Bishop, e.g. para. [0044]: “If a merchant provides customer credit card information which is also found on (e.g., matches) the credit card provider's own database of current cardmembers, the customer credit card information is deemed valid and is then added to the merchant's database location (also called “billing database” location) on the credit card provider's database 116 (step 312). If the customer credit card information is not found on the credit card provider's database of current cardmembers, the specific customer credit card information is rejected and is then placed in a rejected records file (step 316) for later reporting to the merchant.”)

wherein the processor is further programmed to transmit the enhanced update response to the merchant associated with the update request before the merchant submits a subsequent account-on-file payment transaction associated with the candidate payment account 

(See Bishop, e.g. para. [0045]: “In order to assist the merchant in determining which files are accepted and which files are rejected, the credit card provider's server 110 generates an Authorization Response Message (also called a “Summary Report”) containing the decision codes appended to each customer account operated on by the server 110 (step 208). The Authorization Response Message may contain a numerical tally of the number of customer accounts which are deemed valid and which are rejected (steps 314 and 318). In one embodiment, the number of rejected files may be placed in a rejected records file and included in the Summary Report provided to the merchant. In another embodiment the rejected Records file may be provided to merchant independently of the Summary Report.”)

to cause the merchant to determine whether to preemptively cancel the subsequent account-on-file payment transaction based on the card profile data included in the enhanced update response and the fraud prevention techniques.

(See Bishop, e.g. Table 1, between para. [0046]: “The decision codes which are appended to the customer accounts in the Authorization Response Message may aid the merchant in determining whether a particular customer credit card information has been accepted or rejected, and further, what the appropriate action should be for the merchant with regards to the particular customer credit card information. Table 1 below shows typical decision codes which may be used in an Authorization Response Message in accordance with this invention.”)

(See also Bishop, e.g. Table 1, between para. [0046] and [0047], especially “Please Call Credit Card Issuer”, “Deny Confiscate Card”, and “Approve With Positive ID”)


RESPONSE TO ARGUMENTS
Re: 35 USC § 101 Rejections
The  35 USC § 101 rejection of pending claims 1-4, 6-13, 15-22, 24-27 and 29 is withdrawn, in light of the amendments to independent claims 1, 10, and 19.
The newly added amendments to the independent claims are analogous to the Example 42 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), as discussed at: https://www.uspto.gov/sites/default/files/documents/101_examples_37to42_20190107.pdf.
More specifically, the newly added features recite the following features:
access, over the first network, the billing database to retrieve current billing data associated with the candidate payment account, … and wherein the retrieved current billing data is formatted in a first format associated with web-based API calls;
generate a card profile query configured to request and retrieve the card profile data associated with the candidate payment account from the card profile database, … wherein the received card profile data is formatted in a second format according to specific protocols associated with the payment processing network;
transmit the generated card profile query over the second network to the card profile database;
receive, in response to the card profile query, the card profile data associated with the candidate payment account, from the card profile database over the second network; 
re-format the card profile data into the first format;
combine the received updated billing data and the retrieved card profile data into a single message to generate an enhanced update response including the retrieved current billing data and received card profile data in the first format[.]
The newly amended features overcome the 35 USC § 101 rejection in Step 2A—Prong 2: Integrated into a Practical Application.
The amended independent claims recite, in addition to the abstract idea of sharing information on a network, a combination of additional elements including: (1) storing information, (2) providing remote access over a network, (3) converting updated information that was received from another computer on the network in a non-standardized “second format” into a standardized “first format”, and transmitting the “enhanced update response” to “to at least one of an acquirer of the plurality of acquirers and a merchant of the plurality of merchants associated with the update request”. 
The independent claims 1, 10, and 19, each individually (as a whole claim) integrates the method of organizing human activity into a practical application. Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).

Re: 35 USC § 103 Rejections
Applicant’s amendments to the independent claims have necessitated the new grounds of rejection of the pending claims. 
The Examiner has given patentable weight to the features recited in the amended preambles of claims 1, 10, and 19. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160275463 A1 to Bhatt et al. (“Bhatt”. Eff. Filed on Mar. 20, 2015. Published on Sep. 22, 2016).  Figure 1 shows the credit and debit card issuers directly connected to the payment network, and the data warehouse directly connected to the payment network, wherein the applications server is not an intermediary (and therefore is unlike Fig. 1 of the present application, and unlike Fig. 1 of the Fomitchev reference).

Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications should be directed to Examiner Ayal Sharon, whose telephone number is (571) 272-5614 and fax number is (571) 273-1794.  The Examiner can normally be reached from Monday to Friday between 9 AM and 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571) 270-3602.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
		Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sincerely,
/Ayal I. Sharon/
Examiner, Art Unit 3695

May 6, 2021